


117 HR 4429 IH: Semiquincentennial Commemorative Coin Act
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4429
IN THE HOUSE OF REPRESENTATIVES

July 13, 2021
Mrs. Watson Coleman (for herself, Mr. Aderholt, Mr. Evans, Ms. Salazar, Mr. Fitzpatrick, Mr. Bishop of Georgia, Mr. San Nicolas, Ms. Scanlon, Ms. Norton, Mr. Tonko, Ms. Wild, Mr. Carson, Ms. Dean, Mr. Simpson, Ms. Houlahan, Mr. Pallone, Ms. Tlaib, Mr. Hill, Mr. Moolenaar, Mr. Payne, Mr. Carl, Mr. Bacon, Mrs. Dingell, Mr. Lawson of Florida, Ms. Williams of Georgia, Mr. Rush, Mr. Khanna, and Mr. Womack) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To require the Secretary of the Treasury to mint coins in commemoration of the semiquincentennial anniversary of the establishment of the United States.


1.Short titleThis Act may be cited as the Semiquincentennial Commemorative Coin Act. 2.FindingsThe Congress finds the following:
(1)July 4, 1776, was the date on which the unanimous declaration of the thirteen United States of America was passed, declaring the Nation as independent. (2)July 4, 2026, will mark the 250th anniversary of us declaring our independence.
(3)It is common practice to celebrate moments such as this in the history of our country through the minting of a commemorative coin. 3.Coin specifications (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins in commemoration of the semiquincentennial anniversary of the establishment of the United States:
(1)$25.00 Gold CoinsNot more than 100,000 $25.00 coins, which shall— (A)weigh 8.359 grams;
(B)have a diameter of 0.850 inches; and (C)contain 90 percent gold and 10 percent alloy.
(2)$2.50 Silver CoinsNot more than 500,000 $2.50 coins, which shall— (A)weigh 26.73 grams;
(B)have a diameter of 1.500 inches; and (C)contain not less than 90 percent silver.
(3)25-cent clad coinsNot more than 750,000 quarter dollar coins, which shall— (A)weigh 5.67 grams;
(B)have a diameter of 0.955 inches; and (C)be minted to the specifications for quarter dollar coins, contained in section 5112(b) of title 31, United States Code.
(4)Proof silver $2.50 coinsThe Secretary shall mint and issue not more than 100,000 proof silver $2.50 coins, each of which shall— (A)weigh 5 ounces;
(B)have a diameter of 3 inches; and (C)contain .999 fine silver.
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
(d)Mintage limit exceptionIf the Secretary determines, based on independent, market based research conducted by the designated recipient organization identified in section 7(b) that the mintage levels described under this subsection are not adequate to meet public demand, the Secretary may increase the mintage levels as the Secretary determines is necessary to meet public demand. 4.Designs of coins (a)Design requirements (1)In generalThe designs of the coins minted under this Act shall be emblematic of the semiquincentennial anniversary of the establishment of the United States of America and celebrate 250 years of our Nation.
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— (A)a designation of the value of the coin;
(B)an inscription of the years 1776–2026; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
(b)SelectionThe designs for the coins minted under this Act shall be— (1)selected by the Secretary, after consultation with the Semiquincentennial Commission, the America 250 Foundation, and the Commission of Fine Arts; and
(2)reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
(b)Mint facilitiesOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. (c)Period for issuanceThe Secretary may issue coins under this Act only during the period beginning on January 1, 2026, and ending on December 31, 2026.
6.Sale of coins
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
(2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge as follows:
(1)A surcharge of $35 per coin for the gold coins. (2)A surcharge of $10 per coin for the silver coins.
(3)A surcharge of $5 per coin for the quarter dollar coins. (4)A surcharge of $50 per coin for the $2.50 5 ounce proof silver coins.
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid to the America 250 Foundation to fund the restoration, rehabilitation, and interpretation of units of America’s National Park System and its related areas, as a legacy of the United States Semiquincentennial commemoration. (c)AuditsThe America 250 Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary of the Treasury may issue guidance to carry out this subsection. 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and (2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7(b) until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.

